UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6495



LINFORD DURAN JOHNSON, JR.,

                                                 Petitioner- Appellant,

          versus


GENE M. JOHNSON, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. F. Bradford Stillman, Magistrate
Judge. (2:06-cv-00391)


Submitted:   August 23, 2007                  Decided:   August 29, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linford Duran Johnson, Jr., Appellant Pro Se. Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linford Duran Johnson, Jr. seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Johnson has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                     - 2 -